DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/617,932 filed 11/27/2019 and RCE filed 03/31/2022.
Claims 45-46, 48-52, 55, 95-96, 98-103, 131-136,138-143 are pending in the Application. Claims 53, 129, 137 have been cancelled from the Application. Claim 143 has been added to the Application.
4.	Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 45-46, 48-52, 55, 95-96, 98-103, 131, 133-136,138-143 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sherstyuk et al. (US Patent Application Publication 20170005497).
	With respect to claims 45, 95 Sherstyuk et al. teaches An apparatus, a method for restoring capacity to a lithium ion battery (paragraphs [0005], [0047]), the apparatus comprising: one or more transducers configured to transmit, without charging or discharging of the lithium ion battery, acoustic or ultrasonic energy into the lithium ion battery so as to disrupt at least one Secondary Solid Electrolyte Interphase (SSEI) layer of the lithium ion battery (using vibration transducer utilizing ultrasonic technology/transducer to shake away/transmit ultrasonic energy SEI growth layer/disrupt Secondary Solid Electrolyte Interphase (SSEI), which grew/increased on the existed SEI layer to shake away/disrupt a byproducts of chemical reactions grown on the SEI layer (paragraphs [0095], [0099]), wherein vibration transducer might operate providing life-extension treatment in different batteries operating modes (paragraph [0093]), including idle operating mode/without charging/discharging battery (paragraphs [0046], [0061]), wherein all described methods/systems including battery system in idle operating mode may be used along with vibrations produced by vibration transducers [0092])).
With respect to claims 46, 48-53, 55, 96, 98-103, 131, 133-136, 138-143 Sherstyuk et al. teaches:
Claim 46: wherein the at least one device comprises a plurality of ultrasound transducers (paragraph [0095]).  
Claims 48, 98: wherein at least one frequency of the ultrasound waves is equal to a resonant frequency of molecular bonds of the at least one SSEI layer (paragraphs [0093]-[0095]).  
Claims 49, 99: wherein the ultrasound waves are designed to cause cavitation of an electrolyte of the lithium ion battery (paragraphs [0092], [0095], [0099]).  
Claims 50, 100: wherein the ultrasound waves are designed to excite one or more structural resonances in at least one electrode of the lithium ion battery (paragraphs [0092], [0095], [0098]).
Claims Page 2 of 651, 101: wherein the ultrasound waves comprise continuous waves, tone bursts, impulses, chirps, or any combination thereof (paragraphs [0093], [0095], [0049]).  
Claims 52, 103: wherein the plurality of ultrasound transducers are arranged in an array, and each ultrasound transducer is configured to transmit ultrasound waves into the lithium ion battery such that the ultrasound waves constructively interfere as a location selected to cause disruption of the at least one SSEI layer (paragraphs [0095], [0097], [0042]).  
Claim 55: wherein the ultrasound waves constructively interfere at the desired location selected to cause disruption of the at least one SSEI layer by setting a predetermined phase shift between ultrasound transducers of the plurality of ultrasound transducers (paragraphs [0093]-[0095]).
Clam 96: wherein the transmitting of (a) comprises transmitting ultrasound waves into the lithium ion battery (paragraphs [0095], [0061]).
Claim 102: comprising utilizing an array of ultrasound transducers (paragraphs [0095], [0042]).
 Claim 131: wherein the desired location is within the at least one SSEI layer (paragraph [0095]).  
Claim 133: comprising focusing the ultrasound waves (paragraphs [0095]).
Claim 134: comprising configuring the ultrasound waves with an ultrasonic frequency of approximately 20 kilohertz (kHz) or more (paragraphs [0093], [0095]).  
Claim 135: wherein the disrupting at least one SSEI layer of the lithium ion battery comprises creating one or more surface waves between electrodes of the lithium ion battery (paragraphs [0092]-[0094]).  
Claim 136: wherein the disrupting at least one SSEI layer of the lithium ion battery comprises generating an electrolyte fluid flow parallel to electrode surfaces of the lithium ion battery (paragraph s [0092]-[0094]).  
Claim 138: wherein the disrupting at least one SSEI layer of the lithium ion battery comprises exciting at least one component of the lithium ion battery to induce surface shear forces in an electrolyte of the lithium ion battery, the surface shear forces acting on at least one surface of at least one electrode of the lithium ion battery (paragraphs [0092], [0095], [0099]).
Claim 139: further comprising: prior to (a), charging or discharging the lithium ion battery such that all lithium ions are placed on one of the electrodes, wherein during the transmitting of (a), all of the lithium ions are retained on said one of the electrodes (paragraph [0099]).  
Claim 140: further comprising: prior to (a), cooling the lithium ion battery to a temperature below 298K, wherein during the transmitting of (a), the lithium ion battery is maintained below 298K (paragraphs [0043], [0046]).
Claim 141: further comprising a controller operatively coupled to the plurality of ultrasound transducers and configured to: detect an SSEI layer within the lithium ion battery (paragraphs [0042]); and control the plurality of ultrasound transducers to transmit the ultrasonic energy into the lithium ion battery in response to the detected SSEI layer (paragraphs [0043], [0107]).
	Claim 142: further comprising a controller operatively coupled to the one or more transducers, the controller comprising a processor and computer readable storage media storing instructions that, when executed by the processor (paragraphs [0095], [0109]), cause the controller to: (a) charge or discharge the lithium ion battery (paragraph [0103]); and Page 6 of 12U.S. Application No. 16/617,932 Attorney Docket No. TA01-001-03-01 (b) after (a), transmit, via the one or more transducers, the acoustic or ultrasonic energy into the battery without charging or discharging the lithium ion battery such that the SSEI layer is disrupted (paragraphs [0095], [0093], [0046], [0061], [0092]).
	Claim 143: wherein said location includes spatial volumes or planes within the lithium ion battery (paragraphs [0041], [0043], [0072], [0083]).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherstyuk et al. as applied to claim 95 above, and further in view of Chiang et al. (US Patent Application Publication 20110200848).
	With respect to claim 132 Sherstyuk et al. teaches applying ultrasonic technology/waves to the lithium ion battery using vibration transducer to shake away/disrupt SSEI layer (paragraphs [0095], [0099]), wherein ultrasound/ultrasonic waves are acoustic waves, but Sherstyuk et al. does not teach explicitly teaches acoustic waves. However Chiang et al. teaches:
Claim 132: wherein disrupting at least one SSEI layer of the lithium ion battery comprises transmitting acoustic waves into the lithium ion battery (paragraph [0161]).
It would have been obvious to one of ordinary skill in the art before effective filing date if claimed invention to have used Chiang et al. to teach specific subject matter Sherstyuk et al. does not teach, because it provides the energy storage systems, which can provide a high enough specific energy to permit, for example, extended driving range for an electric vehicle, or provide a substantial improvement in specific energy or energy density over conventional redox batteries for stationary energy storage, including for example applications in grid services or storage of intermittent renewable energy sources such as wind and solar power (paragraph [0073]).

Remarks

11.	In remarks Applicant argues in substance:
i) However, as previously explained, Sherstyuk explicitly requires pulsed charging and discharging, with or without application of vibrations from a vibration transducer. See, e.g., paragraphs [0094] and [0096]-[0099] of Sherstyuk. Although the last sentence of paragraph [0092] of Sherstyuk mentions in isolation that vibration can be applied without corresponding charge/discharge cycling, Sherstyuk does not otherwise disclose that an SSEI layer can be disrupted without charging/discharging of the battery. Indeed, paragraph [0099] of Sherstyuk explicitly notes that "bidirectional motion of charged particles entering and leaving electrodes can also prevent, or at least greatly reduce, SEI layer growth." See also, e.g., paragraphs [0047] and [0105] of Sherstyuk. In other words, Sherstyuk explicitly ties reductions in SEI layer growth to charging/discharging (e.g., motion of charged particles into and out of electrodes), not to transmission of acoustic or ultrasonic energy. 
12.	Examiner respectfully disagrees for the following reasons:
With respect to i) Sherstyuk et al. teaches using vibration transducer utilizing ultrasonic technology/transducer to shake away/transmit ultrasonic energy SEI growth layer/disrupt Secondary Solid Electrolyte Interphase (SSEI), which grew/increased on the existed SEI layer to shake away/disrupt a byproducts of chemical reactions grown on the SEI layer (paragraphs [0095], [0099]), wherein vibration transducer might operate providing life-extension treatment to the lithium ion battery in different batteries operating modes (paragraph [0093]), including idle operating mode/without charging/discharging battery (paragraphs [0046], [0061]), wherein all described methods/systems including battery system in idle operating mode may be used along with vibrations produced by vibration transducers [0092]), and wherein vibration transducers may utilize ultrasonic technology (paragraph [0095]).
Based on these disclosures of Sherstyuk et al. Examiner believes that Sherstyuk et al. itself and in combination with Chiang et al. reads claims 45-46, 48-52, 55, 95-96, 98-103, 131-136,138-143 as currently written and maintains rejections under 35 USC § 102 and 35 USC § 103 above.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
09/09/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851